DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims included in the prosecution are claims 1, 3-5, 7, 8, 10, 12, 16, 18, 19 and 30.

Applicant’s arguments, filed 04/25/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 1 is objected to because of the following informalities: “the active agent, the lipid” in the last paragraph should be recited as --- the one or more pharmacologically active agents, the one or more lipids, ---.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities: “the active agent and the lipids” should be recited as --- the one or more pharmacologically active agents and the one or more lipids ---.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities: “the lipids” should be recited as --- the one or more lipids ---.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities: “and” in the fourth line should be removed.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities: “and” in the seventh line should be removed.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities: “an active agent” should be recited as --- a therapeutically active agent or drug ---.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities: “or” in the penultimate paragraph should be recited as --- and ---.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities: “the active agent, the liposome” in the last paragraph should be recited as --- the therapeutically active agent or drug, the one or more lipids, ---. Appropriate correction is required.

Claim 16 is objected to because of the following informalities: “or” in the penultimate line should be recited as --- and ---.  Appropriate correction is required.

Claim 30 is objected to because of the following informalities: “and” in sixth line of the third paragraph should be removed.  Appropriate correction is required.

Claim 30 is objected to because of the following informalities: “the therapeutically active agent or the drug” should be recited as --- the one or more pharmacologically active agents ---.  Appropriate correction is required.

Claim 30 is objected to because of the following informalities:  “the active agent, the lipid” in the last paragraph should be recited as --- the one or more pharmacologically active agents, the one or more lipids, ---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the cardiac condition" in the first line.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 has been amended to recite treating channelopathies or a cardiopathy and does not recite a cardiac condition.

Claim Rejections - 35 USC § 102 - Anticipation
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3-5, 7 and 8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Veldman et al (US 2007/0082855 A1).
Veldman taught [0456] the co-administration [0456] of doxorubicin and sphingomyelin in a pharmaceutical formulation [abstract, 0384]. 
The instant claim 1 recites a pharmacologically active agent that triggers a channelopathy or a cardiopathy, e.g., LQTS.
The instant Specification [0015] states that doxorubicin treats cardiac channelopathy e.g., LQTS, induced by doxorubicin. 
Veldman taught doxorubicin.
It appears that the compositions of the instant claims (doxorubicin) and those of the prior art (doxorubicin) would reasonably be expected to have substantially the same physical and chemical properties (treatment of channelopathies e.g., LQTS, induced by doxorubicin).
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition (doxorubicin) and its properties (both induction, and treatment, of LQTS) are inseparable. If the prior art teaches the identical chemical compounds, the properties applicant discloses and/or claims are necessarily present (see MPEP 2112).
Veldman reads on claims 1 and 3-5.
Claim 7 is anticipated because Veldman taught parenteral formulations [0384].
Claim 8 is anticipated because Veldman taught physical binding (e.g., liposomal formulation) [0010-11].
In regards to instant claim 1 reciting the transitional phrase “consisting essentially of,” Veldman discloses in the abstract and in claim 1 wherein the pharmaceutical formulation requires only a drug and a sphingolipid (e.g. sphingomyelin). The instant claims recite a composition consisting essentially of a drug and a lipid. Therefore, since the composition of Veldman requires only a drug and a lipid, like the claimed invention, the composition of Veldman does not require any materials that would materially affect the basic and novel characteristics of the claimed invention. 
In regards to instant claim 1 reciting one or more lipids effective to reduce or eliminate the channelopathies or cardiopathy caused by the active agent, paragraph [0016] of the instant specification discloses wherein sphingomyelin is an effective lipid. Therefore, since the composition of Veldman comprises substantially the same effective lipid as the claimed invention (i.e. sphingomyelin), Veldman discloses a lipid effective to reduce or eliminate the channelopathies or cardiopathy caused by the active agent. 

Response to Arguments
Applicant argues that nothing in the art of Veldman teaches lipids that are effective to reduce or eliminate the channelopathies or cardiopathy caused by the active agent.
The Examiner does not find Applicant’s argument to be persuasive. Paragraph [0016] of the instant specification discloses wherein sphingomyelin is an effective lipid. Therefore, since the composition of Veldman comprises substantially the same effective lipid as the claimed invention (i.e. sphingomyelin), Veldman discloses a lipid effective to reduce or eliminate the channelopathies or cardiopathy caused by the active agent. As such, Applicant’s argument is unpersuasive.

Applicant argues that Veldman fails to teach an amount of sphingolipids to reduce or eliminate the channelopathies or cardiopathy caused by the active agent.
The Examiner does not find Applicant’s argument to be persuasive. Instant claim 1 does not recite one or more lipids in an effective amount to reduce or eliminate the channelopathies or cardiopathy caused by the active agent. Instant claim 1 recites one or more lipids effective to reduce or eliminate the channelopathies or cardiopathy caused by the active agent. As discussed above, paragraph [0016] of the instant specification discloses wherein sphingomyelin is an effective lipid. Therefore, since the composition of Veldman comprises substantially the same effective lipid as the claimed invention (i.e. sphingomyelin), Veldman discloses a lipid effective to reduce or eliminate the channelopathies or cardiopathy caused by the active agent. As such, Applicant’s argument is unpersuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1.	Claims 1, 3-5, 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Veldman et al (US 2007/0082855 A1).
Veldman et al is believed to be anticipatory as described above, but in the interest of completeness of prosecution, purely arguendo, and for the purposes of this ground of rejection only, Veldman will be interpreted as if it is not anticipatory. 
In that case, Veldman discloses the individual elements of the Applicant's claimed combination (e.g. a composition comprising doxorubicin and sphingomyelin; Veldman at ¶0384, 0456 and at the abstract). Veldman is believed to be anticipatory, but if interpreted differently, it would have been prima facie obvious to have made this combination, because Veldman discloses pharmaceutical formulations for treatment of the human or animal body by therapy [0461]. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See MPEP 2143 (I)(A). 


Response to Arguments
Applicant’s arguments have been addressed above and are unpersuasive.


2.	Claims 10, 12, 16, 18, 19 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Betageri et al. (US 2009/0123530, May 14, 2009).
	Betageri et al. disclose a pharmaceutical composition comprising a biologically active compound and a lipid formulated as a proliposomal preparation. The pharmaceutical composition is formulated for oral administration (¶ [0038]). Suitable lipids include cholesterol and phosphatidylcholine (¶ [0045], claim 22). Suitable biologically active compounds include erythromycin (¶ [0046]). The composition can be reconstituted by addition of water to form a liposomal suspension (¶ [0044]). 
The prior art discloses a composition containing erythromycin, cholesterol, and phosphatidylcholine. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143 (I)(A). 
In regards to the instant claims reciting treating channelopathies or a cardiopathy, one or more adverse reaction (e.g. LQTS), and one or more cardiac channelopathies or condition resulting from irregularities or alterations in cardiac patterns, this is merely a recitation of the intended use of the claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the composition of Betageri et al. comprises substantially the same components as the claimed invention (e.g. erythromycin, cholesterol, and phosphatidylcholine) and is therefore capable of treating channelopathies or a cardiopathy, one or more adverse reaction (e.g. LQTS), and one or more cardiac channelopathies or condition resulting from irregularities or alterations in cardiac patterns like the claimed invention, thus meeting the instant claims. 
In regards to the instant claims reciting one or more lipids effective to reduce or eliminate the channelopathies or cardiopathy caused by the active agent, paragraph [0016] of the instant specification discloses wherein cholesterol and phosphatidylcholine are effective lipids. Therefore, since the composition of Betageri et al. comprises substantially the same effective lipids as the claimed invention (i.e. cholesterol and phosphatidylcholine), Betageri et al. disclose a lipid effective to reduce or eliminate the channelopathies or cardiopathy caused by the active agent. 
In regards to the instant claims reciting wherein the one or more pharmacologically active agent trigger a drug-induced long QT syndrome (LQTS), paragraph [0015] of the instant specification discloses wherein erythromycin induces LQTS. Therefore, since the composition of Betageri et al. comprises erythromycin, the composition of Betageri et al. comprises a pharmacologically active agent that triggers a drug-induced long QT syndrome (LQTS). 
In regards to instant claim 16 reciting wherein the active agent is selected from β-blockers, sodium channel blockers, potassium supplements, potassium channel openers, hERG current enhancers, calcium channel blockers, agents for correcting trafficking defects, gap junction coupling enhancers, or any 10 combinations thereof, paragraph [0022] of the instant specification discloses wherein such active agents include erythromycin. Therefore, since the composition of Betageri et al. comprises erythromycin, the composition of Betageri et al. comprises an active agent selected from β-blockers, sodium channel blockers, potassium supplements, potassium channel openers, hERG current enhancers, calcium channel blockers, agents for correcting trafficking defects, gap junction coupling enhancers, or any 10 combinations thereof. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 10, 12, 16, 18, 19 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1, 3-5, 7, 8, 10, 12, 16, 18, 19 and 30 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612